Fact Sheet April30th, 2009 Ticker Symbol YACKX Objective The Yacktman Fund seeks long-term capital appreciation and, to a lesser extent, current income, by investing in common stocks of primarily United States based companies. Performance * 1 Month 1 Year 3 Years 5 Years 10 years Inception YACKX (4/30/09) 22.51% -13.52% -1.52% 1.79% 6.86% 8.23% S&P 500 (4/30/09) 9.57% -35.31% -10.76% -2.70% -2.48% 2.48% 3 Months 1 Year 3 Years 5 Years 10 Years Inception YACKX (3/31/09) -7.75% -27.62% -7.73% -2.36% 5.09% 6.97% S&P 500 (3/31/09) -11.01% -38.09% -13.06% -4.76% -3.00% 1.71% *Annualized for periods greater than 1 year and inception from 7/6/1992. The Standard and Poor’s 500 Index (S&P 500) is a widely recognized, unmanaged index of common stock prices that includes the reinvestment of dividends, but does not include adjustments for brokerage, custodian and investment management fees. One cannot invest directly in an index. Sector Analysis (4/30/2009) Experienced Management Donald Yacktman Portfolio Mgr./ Co-Portfolio Mgr.since 1992 40 years of investment experience Stephen Yacktman Co-Portfolio Mgr.since 2002 15 years of investment experience Portfolio Facts (4/30/2009) Total Net Asset (million) $352.6 Trailing P/E 9.3 Weighted Avg.Market Cap 47.2B Beta (5 year) .98 Annual Turnover (as of 12/31/2008) 32.77% Dividend Yield 1.8% Common Equity Holdings 32 Expense Ratio (as of 12/31/2008) .95% Top 10 Holdings (3/31/2009) Coca-Cola Co. 9.6% Viacom Inc.Cl.B 9.6% Microsoft Corp. 8.0% AmeriCredit Corp. 6.2% eBay Inc. 5.3% News Corp.Cl.A 5.1% PepsiCo Inc. 4.5% Liberty Media Int.A 3.9% Lancaster Colony Corp. 3.9% ConocoPhillips 3.3% ImportantInformation Mutual fund investing involves risk.Principle loss is possible.The performance data quoted for the Yacktman Funds represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that the investor’s shares, when redeemed, may be worth more or less than their original cost.The current performance may be higher or lower than the performance data quoted.An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing.The Funds’ prospectus contains this and other important information about the Funds.The prospectus should be read carefully before investing.An investor may obtain a prospectus, as well as the most recent month-end performance, atwww.yacktman.com or by calling 1-800-525-8258.Some information has been obtained from 3rd party sources believed to be reliable but the accuracy of the information cannot be guaranteed.There are no assurances that the current portfolio composition will remain representative of the Fund’s future portfolio composition. The
